Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 1 of 10 Page ID #:377




                           1   LATHAM & WATICTNS LLP
                                  Daniel Scott Schecter (Bar No. 171472)
                           2         daniel.schecter(ci),lw. com
                                  R. Peter Duming, 1r. (Bar No. 277968)
                           3         p eter. durning(ci),lw. com
                               10250 Constellation 'Boulevard, Suite 1100
                           4   Los Angeles, California 90067
                               Telephone: (424) 653-5500
                           5   Facsimile: (424) 653-5501
                           6   Attorneys for Respondent
                               Jia Yueting
                           7
                           8                      UNITED STATES DISTRICT COURT
                           9                    CENTRAL DISTRICT OF CALIFORNIA
                       10                                   WESTERN DIVISION
                       11
                               SHANGHAI LAN CAI ASSET                  CASE NO. 2:18-CV-10255-SJO (MRWx)
                       12      MANAGEMENT CO, LTD.,
                       13                                              The Honorable S. James Otero
                                              Petitioner,
                       14                                              DECLARATION OF SHIXIN LIU IN
                                    v.                                 SUPPORT OF OPPOSITION TO
                       15                                              PETITION TO CONFIRM
                               JIA YUETING,                            ARBITRATION AWARD
                       16                                              [OpJ?osition to Petition to Confirm
                                              Respondent.              Arbitration Award filed concurrently
                                                                                                                     ·!
                                                                                                                      I
                       17                                              herewith}
                       18                                              Action Filed: December 10, 2018
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
LATHAM•WATKINS•"                                                                   DECLARATION OF SHIXIN LIU I/S/0
   A TTO Rll i:VS AT LAW
      Lo s AUG!.Lt.6                                                                       OPPOSITION TO PETITION
                                                                                  TO CONFIRM ARBITRATION AWARD
Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 2 of 10 Page ID #:378




                         1
                         2
                                                :JJt'    )(ij ±mir'   F Ejj ~D T:
                         3
                                                1. :¥JG,     ::l~Jf{mi:pifilffi:PXi1lftYrpti:*J5Jr$9ifi C~1::l~JJO , .:f9*t.m~
                         4
                         5
                             Bi U t ~ )        :f=I ~~ 0 §1 B<J 1-~ :FJI!J~ yrp C1m *$   " 5t tJtf~JN " )   o    -* t.m ~JN £- %,~,
                         6   ~ 1.v. -=f ::It~ ,      EE(ffl lfA ~%~Jg 1:f j(JN* s<J 0 §'.J o :¥JG 1ffl 1=T i:p 1111$ yrpjA ~it& 4t :R:
                         7   ~~*~~~~m±~~o~*AM~#JMT~$~, ~:f=I~~,                                                               ~~~
                         8   ~2:·~J/c.'-X
                             ,'&, .§. a 'J1- he o

                         9               ~:t!Gfflff5t~~JN~:fl$~M~, ~* ~ T~~§~~i:p~
                                                2.
                    10
                       ¥t:~3M~'ifi 10 Em~1tf:o W3~~,ftf:i:p, -1.YBJtlW;r:8£fz:~:fl:f=f ~~0 §'.J Cfifj~ SLC)
                        11
                             7S1 X't1J ~ :fl: Ao
                        12
                        13
                                                3.      ~ - ~~1tj:7SJ "::f TJJi1f" 1r:r~tJG1:Jt, ~**~=f:rftAf 2018
                        14   '.if- 1 J=J 22 B 1±1::ltJ?-:1r.f:t•~.m~f1=tf:lEJ{]1r.f:t • • tR Cfa'.if$ "1r.r••1R:" ) , *.
                        15   1R1tl.ltti.JF7J7SJ SLC, !l&iffn7SJ5tt.m1*ff::Z1tF~bt}t{ C::ltJ?-:) 1=J~lr!0§'.J Cfij
                        16 1$ " *                            *
                                        *.m1*1f " ) , 1.m ~JN cf1=: 7SJ * 1.m1i1f Em t§.1i 1J )                 lrrm !Y( ~ c1t n * im
                        17   ~ffEm~~7J)o~**m~JN~=fTjAfi~·-1Ri:pJttiJF, ~i:p~rt:$
                        18   T, ~U::f{ij{&;j:Jis*1r:r.~1R:xtm%~~UfR1:f1PJ:J-A1-rm:ffllio ::ltJs=n=p~_i:ptJ.A
                        19
                             ~¥!~3t Br 2019 i¥                1 J=J 23   B .IEJt5l::F£1l:t~, ~1tJ:%7SJ 2019 )j{ 03 1Aff 153
                        20
                             % o :t!GBHt::lt~m~-i:prl1A~¥!~~~ 2019 i¥i¥~f1Imt "::f-r:J-A1f" -
                        21
                        22 ~,ff ili :i:~·J;E             0




                        23                      4.      ~ = ~~,ftj:\§~~ *ff;k*t.W.~JN,                 SLC lr:ii5tl~*-IIJ:f=I

                        24   ~0~Cfa'.if$"ffiM")z_~~~ ~~*Em~~o~~~i:p, *~~JN~*
                        25   SLC      ~i5mz.~:itPX.Er-J ((1l;&ffilim-·i$0) CM~                      "CRTA" )          R*tmt!ifilt,
                        26 M%~,ffi·R~~1J~~EJ{]JN~ff~W~CM~"EU")~~-~R8
                        27
                           1T o Jl-fi.1s:i~:3tC 5tm~JRig*i:p 00¥!~Jc1tl5E, 'f«ffl CRTA i9J,t.>l, SLC 8~~19],
                        28
LATHAM,.WATKINSn,                                                                                     DECLARATION OF SI-flXIN LIU J/S/0
   ATTORll ! Y& AT LAW                                                                                        OPPOSITION TO PETITION
      Lo s AH G! l ~8
                                                                                                     TO CONFIRM ARBITRATION AW ARD
Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 3 of 10 Page ID #:379




                                ~:tfo ~~'           ~**~~~ttW, ~C~ffi-~~~*ffl#·-~i:pm~l¥1
                            5
                            6   -!9J,i,JfAJ~5t~, *tJMt~pJt*tm~JN±J*filHRo ~t;sfm~=i:p ~Al~}!~% a
                            7   -=f 2019 if 1 fa3 14 B iE~'.i::FIJlt~, ~14%19 2019 ~ 02 ~1JJ 72 ~ ~f.mi--1-
                                                                                                          o



                            8   ~t~m~=*~A~~~~:trJ!~m~l¥1m~ft~:tE 2019 {¥{¥Mfirmt-*;tft
                            9
                                tl:l:i:~*tll:k:o
                        lO                     5.   ~*~J:.m,&!¥Ji:p ~~f:j:~,&~1~jt*]Hll)3-=j=sl¥J~00~1l}, ~
                        11
                                - 2*-=fi:p~ttws<TtwlJL,         ~~~~~ o         «i:p$A~~to11~1fiJm>>          ~ 99 jk
                        12
                        13      i.m~:      "~-A!Lffl¥UMfl~, ·~f!~s<J1js<Jf~1~~, £Jfflif-§ lfiJs<J, 1:ffllJ-
                        14 ~ey~~ ~             a~ffi~~~~!¥Jffi~~ffi ,           1s*fflmwm~~:tr~~*~tt~
                        1s ~ffl~ffll¥1~*o~$A~*~ffls<J, $~-~~~o~~~~~~~~~
                        16~o~ffl~~m~#~~mM~o "mffl*~~~. ~*~~&~~~~ffl
                        17 ffl~s<J~~, ~-~~$Aey~~ff~~~~ffi~-~ffl                                  0



                        18
                        19


                        21
                        22      %)    0




                        23
                        24       "~:f£~1t/:JM~D4S" !¥JJ!{.~x~1¥J;1J* (~14~--'% 2019 J?: 02 ~1)] 72 --'i})          o



                        25                     8.   ~f'f4 3 :lik*tf~~f£J:.J&~=,t-;t14!:f ~jt~1!~Jr.1¥J ~:,:,j©iJF
                        26      ~!¥J~~x*!¥Ji1J* C~f4~% 2019 }X 02 ~1)] 72 -1%)               o


                        27
                        28
LATHAM&WATKINSu,                                                                        DECLARATION OF SHlXlN Lill l/S/0
  ATToftNf.YB   A:t   LAW
                                                                            2                   OPPOSITION TO PETITION
     Los AtlGELU
                                                                                       TO CONFIRM ARBITRATION AW ARD
Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 4 of 10 Page ID #:380




                         1
                         2 ¥iij:fgt/l}bj~~1-1.iJ~1k{E:~ C{=f ~~~1j() ., ~~--           ~t~1.K7J.$zd§,'a-1~#lf~~
                         3
                             0EJ.,   -**~~,®:.,    f~~l0~$t~~~El"Jfl9:il-R~-t11JJ,i,5l}l:;~;rrc~l¥J!Ll*° C~
                         4
                             14~% 2019 ~ 02        ~1}] 72 % )   0

                         5
                         6
                                          10.   1~114 5 ~ 2017 :¥ 7 J=j   14   B SLC ~i@mzfEi]B"J1W:;i-JJtli:-!0,i,J
                         7 a~x~~~*' ~~*a•m~~L~ffi=~~#~~~~fil~C~#~
                         8 %2019}5'(02~1}]72%)              0




                         9

                     10 $ ·ii~a~x-i,;Hr-1m1J* c~14% 2019 ~ 03 IA~                       1s3 %)   0



                     11
                     12
                                     ft{£~%~, ~ffl~~~~~~~~~mIB~ffl~*~fil~fflB"J
                     13      ¥!1$, L~ ~ ~H:a~ 3c -~ B"J B"J          o

                     14                                                         2019 ~ 3 j=j 1 B, {E~t~~:11
                     15                                                            )
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LATHAM•WATK I NSu•                                                                        DECLARATION OF SHIXINLIU T/S/0
   A TTORNEYS AT L,t,W
      Los AtlOELU                                                          3                      OPPOSITION TO PETITION
                                                                                         TO CONFIRM ARBITRATION AWARD
   Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 5 of 10 Page ID #:381




                     1 LA THAM & WATKINS LLP
                          Daniel Scott Schecter (Bar No. 171472)
                     2       daniel. schecter(a),lw. com
                          R. Peter Durning, Jr. (Bar No. 277968)
                     3       peter. durning(a),lw. com
                       10250 Constellation 13oulevard, Suite 1100
                     4 Los Angeles, California 90067
                       Telephone: ( 424) 653-5500
                     5 Facsimile: (424) 653-5501
                      6   Attorneys for Respondent
                          Jia Yueting
                      7
                      8                      UNITED STATES DISTRICT COURT
                      9                     CENTRAL DISTRICT OF CALIFORNIA
                     10                                WESTERN DIVISION
                     11
                          SHANGHAI LAN CAI ASSET                CASE NO. 2:18-CV-10255-SJO (MRWx)
                     12   MANAGEMENT CO, LTD.,
                                                                The Honorable S. James Otero
                     13                  Petitioner,
                                                                DECLARATION OF SHIXIN LIU IN
                     14         V.                              SUPPORT OF OPPOSITION TO
                                                                PETITION TO CONFIRM
                     15                                         ARBITRATION AWARD
                          TIA YUETING,
                     16                                         [Opposition to Petition to Confirm
                                         Respondent.            Arbitration Award filed concurrently
                     17                                         herewith]
                     18                                         Action Filed: December 10, 2018
                     19
                     20
                     21
                     22

                     23
                     24
                     25
                     26
                     27
                     28
LATHAM &WATKINS '"'                                                          DECLARATION OF SHIXLN LIU I/S/0
   ATTO R NEYS AT LAW                                                                OPPOSITION TO PETITION
     L OS A NGELES
                                                                            TO CONFIRM ARBITRATION AWARD
   Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 6 of 10 Page ID #:382




                    1
                                                DECLARATION OF SHIXIN LIU
                    2
                              I, Shixin Liu, declare as follows:
                   3
                              1. I am an attorney based in Beijing, China, with Beijing Zhongtong
                   4
                        Cecheng Law Firm for LeTV Holdings (Beijing) Co., Ltd. ("LeTV Holdings"), a
                    5
                        company based in Beijing, China, of which Mr. Jia Yueting is the majority
                   6
                        shareholder. I am a licensed lawyer in China and hold a master's degree in law
                   7
                        from Minzu University of China. I have personal knowledge of the matters set
                    8
                        forth below, and if called upon to do so, could competently testify to their truth
                    9
                        under oath.
                   10
                              2. In my role as attorney for LeTV Holdings, I am involved in two cases
                   11
                        currently pending in Chinese courts where Shanghai Lan Cai Finance Asset
                   12
                        Management Co. ("SLC") is an adverse party.
                   13
                              3. The first case is a "non-enforcement" proceeding to require the court not
                   14
                        to enforce the January 22, 2018 arbitration award issued in favor of SLC and
                   15
                        against LeTV Sports Culture Develop (Beijing) Co., Ltd. ("LeTV Sports"), LeTV
                   16
                        Holdings (as guarantor to LeTV Sports), and Jia Yueting (as guarantor to LeTV
                   17
                        Sports) by the Beijing Arbitration Commission (the "Arbitration Award"). If
                   18
                        LeTV Holdings prevails in this non-enforcement proceeding, the Arbitration
                   19
                        Award will not be enforceable against Mr. Jia. as a matter of Chinese law. The
                   20
                        Beijing Third Intermediate People's Court formally accepted this case on January
                   21
                        23, 2019, and assigned it Case No. 2019 ~ 03 ZhiYi 153. I anticipate that the
                   22
                        Beijing Third Intermediate People's Court will reach its final decision in the non-
                   23
                        enforcement case before the end of calendar year 2019.
                   24
                               4. The second case seeks a declaration regarding the rights and obligations
                   25
                        of LeTV Holdings, SLC, and Taoyun Capital Group Co., Ltd. ("Taoyun"). In that
                   26
                        case, LeTV Holdings seeks to enforce a Creditor's Rights Transfer Agreement
                   27
                        entered into between SLC and Taoyun (the "CRTA"), and an Equity Transfer
                   28
LATHAM • WATKINS '"                                                               DECLARATION OF SHIXfN LIU l/S/0
   ATTORNEYS AT L AW                                                                      OPPOSITION TO PETITION
     Los ANGELES
                                                                                 TO CONFIRM ARBITRATION AW ARD
   Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 7 of 10 Page ID #:383




                        1
                             Agreement entered into between LeTV Holdings, Mr. Jia, and Taoyun, among
                        2
                             others (the "ETA"). More specifically, LeTV Holdings seeks a ruling from the
                        3
                             Chinese court establishing that through the CRTA, SLC transferred to Taoyun all
                        4
                             rights, including but not limited the right to recover under the contract gave rise to
                        5
                             the Arbitration A ward. LeTV Holdings also seeks a ruling from the Chinese court
                        6
                             establishing that through the ETA, the debts under Arbitration A ward owed to
                        7
                             Taoyun by Mr. Jia and LeTV Holdings (as guarantors to LeTV Sports) have been
                        8
                             extinguished. Thus, if LeTV Holdings prevails in this case, neither SLC nor
                        9
                             Taoyun will have a claim against Mr. Jia, LeTV Sports, or LeTV Holdings under
                    10
                             the contract that gave rise to the Arbitration Award. The Beijing Second
                    11
                             Intermediate People's Court formally accepted this case on January 14, 2019, and
                    12
                             assigned it Case No. 2019 ~ 02 Min Chu 72. I anticipate that the Beijing Second
                    13
                             Intermediate People's Court or a higher court will reach its final decision in this
                    14
                             case before the end of calendar year 2019.
                    15
                                    5. In connection with the Chinese cases referenced above and the United
                    16
                             States case in which I am submitting this declaration, there is a point of Chinese
                        17
                             law of which the Court may wish to take notice. Article 99 of the Contract Law of
                        18
                             the People's Republic of China states: "If the parties mutually owe matured
                        19
                             liabilities, and if the varieties and quality of targeted matters of the liabilities are
                        20
                             the same, either party may offset its liabilities against those of the other party,
                        21
                             except for the liabilities that cannot be offset according to the provisions of laws or
                        22
                             according to the nature of the contract. The party that advocates an offset shall
                        23
                             notify the other party. The notice shall become effective when it reaches the other
                        24
                             party. No conditions or time limit may be attached to the offset." According to
                        25
                             this Article, where a contract does not specify the debts that are being extinguished
                        26
                              by a payment, the debtor may choose the debts to which the payment should be
                        27
                              applied.
                        28
LATH AM • WATKI N Sec•                                                                    DECLARATION OF SHIXIN UU l/S/0
    A TTORNEYS A T L AW
                                                                            2                     OPPOSITION TO PETITION
       Los   A NGELES
                                                                                         TO CONFIRM ARBITRATION AW ARD
  Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 8 of 10 Page ID #:384




                        1
                                    6. Attached hereto as Exhibit 1 is a true and correct copy of the January 23 ,
                       2
                            2019 Notice of Acceptance of Application, issued by the court in the non-
                       3
                            enforcement proceeding referenced above (Case No. 2019 ffi 03 ZhiYi 153).
                       4
                                    7. Attached hereto as Exhibit 2 is a true and correct copy of the January 14,
                       5
                            2019 Notice of Acceptance of Case issued by the court in the second case
                       6
                            referenced above (Case No. 2019 ffi 02 Min Chu 72).
                       7
                                    8. Attached hereto as Exhibit 3 is a true and correct copy of the Civil
                        8
                            Petition submitted to the court by LeTV Holdings in the second case referenced
                       9
                            above (Case No. 2019 ffi 02 Min Chu 72).
                     10
                                    9. Attached hereto as Exhibit 4 is a true and correct copy of the June 30,
                     11
                            2017 ETA signed by Shanhai Zheyun Business Consulting Partnership, Wu Meng,
                     12
                            Beijing Dongfang Cheyun Information Technology Co., Ltd., LeTV, Taoyun, and
                     13
                            Mr. Jia, as submitted into the court record in the second case referenced above
                     14
                            (Case No. 2019 ffi 02 Min Chu 72).
                     15
                                    10. Attached hereto as Exhibit 5 is a true and correct copy of the July 14,
                     16
                            201 7 CRTA between SLC and Taoyun, as submitted into the court record in the
                                                                                                                         >   ,
                                                                                                                             >
                                                                                                                                 .
                     17
                            second case referenced above (Case No. 2019 ffi 02 Min Chu 72).                                  )
                     18
                                    11. Attached hereto as Exhibit 6 is a true and correct copy of the
                      19
                            Application for Non-Enforcing Arbitral Award, as submitted into the court record
                     20
                            in the non-enforcement proceeding referenced above (Case No. 2019 ffi 03 ZhiYi
                      21
                            153).
                      22
                                    I hereby declare, under penalty of perjury under the laws of the United
                      23
                         States of America and the State of California, that the foregoing is true and correct.
                      24 Executed on 1st March, 2019 at BeUing.
                      25
                                                                                                  ------.------i
                                                                                                  )


                      26
                      27
                                                                                                     Shixin Liu
                      28
LATHAM &WATKINS •"                                                                     DEC LARAT ION O F SHI XIN LIU I/S/0
   A TIO R NE't'S A T LAW
                                                                         3                      OPPOSITION TO PETITION
      Los A NGELES
                                                                                      TO CONFI RM AR.BITRA T ION A WARD
Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 9 of 10 Page ID #:385


rJ    :l~,r;Hlit#Hliffi lli-l Rlil gs.'fi° ~~ 0 TIJ                                   Tel :010-5654 2019
 ~~   Website: www. I anha i fany i. com



                                                        Certification


      Beijing Lanhaiyitong Translation Service Co., Ltd.(" Lanhaiyitong") is certified by Translators
      Association of China ("TAC"), and its Membership Certificate (No. DD 180894) was granted by
      TAC on January 3rd 2018. This Translation Certificate confirms the included documents have
      been completed in conformance with the quality standard required by TAC and are, to my best
      knowledge and belief of all Lanhaiyitong employees engaged on the project, full and accurate
      translations of the source material.




      Source Language:                   Simplified Chinese (CN)

      Target Language: English (US)




      Source Language:                    Simplified Chinese (CN)

      Target Language: English (US)




      File Name:>[9i[F~

      Source Language:                    Simplified Chinese (CN)

      Target Language: English (US)




       File Name:            ti?Hl&*jfu:-~xtti1J,i,)l -   Share Transfer Agreement




                                                                    4
   Case 2:18-cv-10255-SJO-MRW Document 25-1 Filed 03/04/19 Page 10 of 10 Page ID
                                     #:386

/ . J~~JJ{illi~i.-t@fflfli-tRIH5·tH~0fTJ                                                                  Tel :010-5654 2019
 ! !    Website : www. I an ha i fany i . com


        Source Language:              Simplified Chinese (CN)

        Target Language: English (US)




        Source Language:              Simplified Chinese (CN)

        Target Language: English (US)




        Source Language:              Simplified Chinese (CN)

        Target Language: English (US)




        File Name: DECLARATION OF SHIXIN LIU IN SUPPORT OF OPPOSITION TO PETITION
        TO CONFIRM ARBITRATION A WARD

        Source Language:              English (US)

        Target Language: Chinese (CN)
                                                                                    7                                     t
                                                                                                                              I
                                                                Beijing Lanhaiyitong Translation S~rvice Co., Ltd.
                                                                                                          ,:.         f

                                                                               (Seal)
                                                                                        ~ I
                                                                                              . .,.   1     ._ .;ir




                                                                         Authorized Signature,            i


                                                                5
